DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 2, 5, and 7–15 is/are pending.
Claim(s) 3, 4, and 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "wherein the single ion-conductive polymer includes at least one unit selected from the group consisting of units represented by Chemical Formulas 1c and 1d below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
[Chemical Formula 1c]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
[Chemical Formula 1d]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
." It is unclear which formula represent Chemical Formula 1c and/or Chemical Formula 1d. It is unclear if the formulae above or below "[Chemical Formula 1c]" and "[Chemical Formula 1d]" represent the formulae.
Claim 15 recites the limitation "wherein the single ion-conductive polymer includes at least one unit selected from the group consisting of units represented by Chemical Formulas 1a below." Claim 15 only includes a single chemical formula. It is unclear how many chemical formulas may represent the at least one unit of the single ion-conductive polymer.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 5, and 7–13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2011-109045 A) in view of Baker et al. (US 2013/0026409 A1).
Regarding claims 1 and 13, Ito discloses a composition for a polymer electrolyte consisting of:
a solvent (see mixed solvent, [0105]);
a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see Flemion, [0105]); and
an additive consisting of a ceramic electrolyte (see layered inorganic compound, [0105]) and optionally inorganic particles (see layered silicate, [0105]); and
optionally a binder,
wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9 (see mixed solution, [0105])
[Chemical Formula 1]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see Flemion, [0105])
wherein R is –CF2–[CF(CF3)]m–[CF2]n– (see Flemion, [0105]),
wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5,
R1 is –CF2–(CF2)o– (see Flemion, [0105]),
wherein o is any one integer of 0 to 3 (see Flemion, [0105]),
X is H+ or Li+ (see Flemion, [0105]),
a and c represent a mole number of a repeat unit (see Flemion, [0105]),
a molar ratio of a : c is 1:1 to 10:1 (see Flemion, [0105]), and
b is an integer of 0 (see Flemion, [0105]). 
Ito does not explicitly disclose:
wherein the solvent is an organic solvent; and
wherein the ceramic electrolyte includes any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof;
wherein the ceramic electrolyte is lithium lanthanum zirconate.
Baker discloses a composition for a solid polymer electrolyte (see composite electrolyte, [0018]) comprising an organic solvent (see aprotic type solvents, [0061]) and a single ion-conductive polymer including a unit represented by Chemical Formula 1 (see Nafion, [0064]) and a ceramic electrolyte including any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof (see glasses, [0125]); wherein the ceramic electrolyte is lithium lanthanum zirconate (see Li2La3Zr2O12, [0169]) to improve the ionic transfer number (see ceramic electrolytes, [0187]). Ito and Baker are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of Ito with the ceramic electrolyte of Baker in order to improve the ionic transfer number of the solid polymer electrolyte.
Regarding claim 2, modified Ito discloses all claim limitations set forth above and further discloses a composition:
wherein the single ion-conductive polymer  includes at least one unit selected from the group consisting of units represented by Chemical Formulas 1a, 1c, and 1d below (see Flemion, [0105]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
 [Chemical Formula 1c]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
[Chemical Formula 1d]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see Flemion, [0105])
in Chemical Formulas 1a, 1c, and 1d, wherein X is H+ or Li+ (see Flemion, [0105]),
a and c represent a mole number of a repeat unit (see Flemion, [0105]), and
a molar ratio of a : c is 1 : 1 to 10 : 1 (see Flemion, [0105]). 
Regarding claim 5, modified Ito discloses all claim limitations set forth above and further discloses a composition:
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 1 to 1 : 5 (see mixed solution, [0105]). 
Regarding claim 7, Ito discloses a solid polymer electrolyte formed by curing a composition, wherein the composition consisting of:
a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see Flemion, [0105]); and
an additive consisting of a ceramic electrolyte (see layered inorganic compound, [0105]) and optionally inorganic particles (see layered silicate, [0105]); and
optionally a binder,
wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9 (see mixed solution, [0105])
[Chemical Formula 1]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see Flemion, [0105])
wherein R is –CF2–[CF(CF3)]m–[CF2]n– (see Flemion, [0105]),
wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5,
R1 is –CF2–(CF2)o– (see Flemion, [0105]),
wherein o is any one integer of 0 to 3 (see Flemion, [0105]),
X is H+ or Li+ (see Flemion, [0105]),
a and c represent a mole number of a repeat unit (see Flemion, [0105]),
a molar ratio of a : c is 1:1 to 10:1 (see Flemion, [0105]), and
b is an integer of 0 (see Flemion, [0105]). 

wherein the ceramic electrolyte includes any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof. 
Baker discloses a solid polymer electrolyte (see composite electrolyte, [0018]) comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 (see Nafion, [0064]) and a ceramic electrolyte including any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof (see glasses, [0125]) to improve the ionic transfer number (see ceramic electrolytes, [0187]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of Ito with the ceramic electrolyte of Baker in order to improve the ionic transfer number of the solid polymer electrolyte.
Regarding claim 8, Ito discloses an electrode composite comprising a composition, wherein the composition consists of: 
a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see Flemion, [0105]); and
an additive consisting of a ceramic electrolyte (see layered inorganic compound, [0105]) and optionally inorganic particles (see layered silicate, [0105]); and
optionally a binder,
wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9 (see mixed solution, [0105])
[Chemical Formula 1]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see Flemion, [0105])
wherein R is –CF2–[CF(CF3)]m–[CF2]n– (see Flemion, [0105]),
wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5,
R1 is –CF2–(CF2)o– (see Flemion, [0105]),
wherein o is any one integer of 0 to 3 (see Flemion, [0105]),
X is H+ or Li+ (see Flemion, [0105]),
a and c represent a mole number of a repeat unit (see Flemion, [0105]),
a molar ratio of a : c is 1:1 to 10:1 (see Flemion, [0105]), and
b is an integer of 0 (see Flemion, [0105]). 

wherein the ceramic electrolyte includes any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof. 
Baker discloses a solid polymer electrolyte (see composite electrolyte, [0018]) comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 (see Nafion, [0064]) and a ceramic electrolyte including any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof (see glasses, [0125]) to improve the ionic transfer number (see ceramic electrolytes, [0187]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the solid polymer electrolyte of Ito with the ceramic electrolyte of Baker in order to improve the ionic transfer number of the solid polymer electrolyte.
Regarding claim 9, modified Ito discloses all claim limitations set forth above and further discloses an electrode composite:
wherein the electrode composite is a positive electrode composite or a negative electrode composite (see electrode, [0106]). 
Regarding claim 10
an electrode current collector and an electrode mixture layer applied on the electrode current collector (see current collecting portion, [0075]),
wherein the electrode mixture layer includes an electrode active material slurry and the composition (see active material, [0063]). 
Regarding claim 11, Ito discloses a lithium secondary battery comprising a positive electrode, a negative electrode, and a solid polymer formed by curing a composition, wherein the composition consists of:
a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see Flemion, [0105]); and
an additive consisting of a ceramic electrolyte (see layered inorganic compound, [0105]) and optionally inorganic particles (see layered silicate, [0105]); and
optionally a binder,
wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9 (see mixed solution, [0105])
[Chemical Formula 1]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see Flemion, [0105])
wherein R is –CF2–[CF(CF3)]m–[CF2]n– (see Flemion, [0105]),
wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5,
R1 is –CF2–(CF2)o– (see Flemion, [0105]),
wherein o is any one integer of 0 to 3 (see Flemion, [0105]),
X is H+ or Li+ (see Flemion, [0105]),
a and c represent a mole number of a repeat unit (see Flemion, [0105]),
a molar ratio of a : c is 1:1 to 10:1 (see Flemion, [0105]), and
b is an integer of 0 (see Flemion, [0105]). 
Ito does not explicitly disclose:
wherein the ceramic electrolyte includes any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof. 
Baker discloses a solid polymer electrolyte (see composite electrolyte, [0018]) comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 
Regarding claim 12, Ito discloses a lithium secondary battery comprising an electrode composite, wherein the electrode composite comprises a composition, wherein the composition consists of: 
a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see Flemion, [0105]); and
an additive consisting of a ceramic electrolyte (see layered inorganic compound, [0105]) and optionally inorganic particles (see layered silicate, [0105]); and
optionally a binder,
wherein the inorganic particle includes any one selected from the group consisting of Al2O3, BaTiO3, SnO2, CeO2, SiO2, TiO2, Li3PO4, NiO, ZnO, MgO, Mg(OH)2, CaO, ZrO2, Ta2O5, Y2O3, Pb(Zr,Ti)O3 (PZT), Pb(Mg3Nb2/3)O3–PbTiO3 (PMN-PT), and hafnia (HfO2), or a mixture of two or more thereof, and
wherein a weight ratio of the single ion-conductive polymer : the additive(s) is 1 : 0.1 to 1 : 9 (see mixed solution, [0105])
[Chemical Formula 1]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see Flemion, [0105])
wherein R is –CF2–[CF(CF3)]m–[CF2]n– (see Flemion, [0105]),
wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5,
R1 is –CF2–(CF2)o– (see Flemion, [0105]),
wherein o is any one integer of 0 to 3 (see Flemion, [0105]),
X is H+ or Li+ (see Flemion, [0105]),
a and c represent a mole number of a repeat unit (see Flemion, [0105]),
a molar ratio of a : c is 1:1 to 10:1 (see Flemion, [0105]), and
b is an integer of 0 (see Flemion, [0105]). 
Ito does not explicitly disclose:
wherein the ceramic electrolyte includes any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof. 
Baker discloses a solid polymer electrolyte (see composite electrolyte, [0018]) comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 .

Allowable Subject Matter
Claim(s) 14 is/are allowed.

Claim(s) 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The cited art of record, alone or in combination, does not disclose, teach, or suggest the following distinguishing feature(s):
A composition for a polymer electrolyte comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 below:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein R is –CF2–[CF(CF3)]m–[CF2]n–, wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5, and b is an integer of 1.

Response to Arguments
Applicant's arguments filed 20 November 2021 have been fully considered but they are not persuasive.
Applicants argue the claimed invention has unexpectedly superior ionic conductivity and/or oxidation current commensurate with a range of polymer to additive of 1:0.1 to 1:9 as recited in claim 1 (P11/¶3, P12/¶1). Claim 1 recites the limitation "wherein the ceramic electrolyte includes any one selected from the group consisting of lithium lanthanum zirconate, lithium aluminum germanium phosphate, lithium aluminum titanium phosphate, lithium lanthanum titanate, lithium germanium phosphorus sulfide, and lithium phosphorus sulfide, or a mixture of two or more thereof." Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 
Applicants argue a skilled artisan would be able to ascertain a trend that would allow him to understand that superior ion conductivity and/or oxidation current would be present over a range of polymer to additive of at least 1:0.1 to 1:9 for chemical formula 1c based on the data shown in Example 3 above in combination with data presented for chemical formula 1d (P14/¶1). It is noted "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding a skilled artisan would be able to ascertain a trend that would allow him to understand that superior ion conductivity and/or oxidation current would be present over a range of polymer to additive of at least 1:0.1 to 1:9 for chemical formula 1c based on the data shown in Example 3 above in combination with data presented for chemical formula 1d must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ino (JP 2011-174032 A) discloses a composition for a polymer electrolyte comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see polymerization unit, [0052]) wherein R is –CF2–[CF(CF3)]m–[CF2]n– (see polymerization unit, [0052]), wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5, R1 is –CF2–(CF2)o– (see polymerization unit, [0052]), wherein o is any one integer of 0 to 3 (see polymerization unit, [0052]), X is H+ or Li+ (see polymerization unit, [0052]), a and c represent a mole number of a repeat unit (see polymerization unit, [0052]), a molar ratio of a : c is 1:1 to 10:1 (see polymerization unit, [0052]), and b is an integer of 0 (see polymerization unit, [0052]). 
Ino (JP 2011-159503 A) discloses a composition for a polymer electrolyte comprising a single ion-conductive polymer including a unit represented by Chemical Formula 1 below (see polymerization unit, [0029]); and  [Chemical Formula 1] 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(see polymerization 2–[CF(CF3)]m–[CF2]n– (see polymerization unit, [0029]), wherein m is any one integer of 1 to 3 and n is any one integer of 1 to 5, R1 is –CF2–(CF2)o– (see polymerization unit, [0029]), wherein o is any one integer of 0 to 3 (see polymerization unit, [0029]), X is H+ or Li+ (see polymerization unit, [0029]), a and c represent a mole number of a repeat unit (see polymerization unit, [0029]), a molar ratio of a : c is 1:1 to 10:1 (see polymerization unit, [0029]), and b is an integer of 0 (see polymerization unit, [0029]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725